DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden of examining all inventions.  This is not found persuasive for the reasons of record.  Furthermore, examining all of the inventions requires mandatory searching in multiple classes which is unduly burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 29 is objected to because of the following informalities:  the number 2 in the units is not written in superscript.  Appropriate correction is required.

    PNG
    media_image1.png
    83
    336
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-44 and 48-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “prevent leakage” in Claim 26, line 1 is vague and indefinite as it is unclear whether the leakage refers to all leakage include, air, liquids or something else.
The phrase “prevent leakage through holes made in a seam during stitching” in Claim 26, line 1 is vague and indefinite as it is unclear whether the holes refers to needle holes or natural holes or something else.
Claim 26 recites the limitation "the microporous polyolefin film” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 29 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 30 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 38 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 39 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 40 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 41 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 42 recites the limitation "the microporous polyolefin film” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 43 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 44 recites the limitation "the microporous polyolefin film” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 44 recites the limitation "the microporous polyolefin film” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 45 recites the limitation "the microporous polyolefin film” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
The phrase “prevent leakage” in Claim 48, line 1 is vague and indefinite as it is unclear whether the leakage refers to all leakage include, air, liquids or something else.
The phrase “prevent leakage through holes made in a seam during stitching” in Claim 48, line 1 is vague and indefinite as it is unclear whether the holes refers to needle holes or natural holes or something else.
Claim 48 recites the limitation "the microporous polyolefin film” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 48 recites the limitation "the microporous polyolefin film” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 49 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 58 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 59 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 60 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 61 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 62 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 63 recites the limitation "the microporous polyolefin film” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Claim 64 recites the limitation "the microporous polyolefin film” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “microporous, dry-stretched, polyolefin film”.  Applicant is advised to consider stating “the microporous, dry-stretched, polyolefin film”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-44 and 48-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2006/0147698) in view of Zhang et al. (US 2011/0223486).
The claims are interpreted as being directed to a tape and not a method of making or using.
The “adapted to” language is not interpreted to further describing the structure of the tape.
Regarding Claim 26 Carroll (‘698) teaches a seam tape (See para. 37.), comprising: a microporous, dry-stretched, polyolefin film including a plurality of pores, wherein the polyolefin film comprises a polymer selected from the group consisting of impact copolymer polypropylenes, metallocene polyethylenes, and polypropylene polyethylene block copolymers (See para. 35.), however, fails to expressly disclose wherein the microporous polyolefin film has a porosity of from 20% to 80%.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the porosity is from 20% to 80% wherein the pores are round with relatively high strength as opposed to other films where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 27 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the plurality of pores have a substantially round shape.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the pores are round with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 28 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the plurality of pores have an average pore size of from 0.03 microns to 0.50 microns.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the pores have an average pore size of from 0.03 microns to 0.50 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the pore size as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 29 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a TD tensile strength of at least 175 kg/cm2.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film has a TD tensile strength of at least 175 kg/cm2 with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 30 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film exhibits a ratio of machine direction tensile strength to transverse direction tensile strength of from 0.5 to 5.0.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film exhibits a ratio of machine direction tensile strength to transverse direction tensile strength of from 0.5 to 5.0 with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 31 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the plurality of pores have an aspect ratio of 0.75 to 1.25.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the pores are round with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).  It is clear that round circles have a constant diameter, thus, an aspect ratio of 1.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 32 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 80 oC to 175 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 33 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 155 oC to 175 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 34 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 80 oC to 175 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 35 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises impact copolymer polypropylene.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the polyolefin comprises impact copolymer polypropylene with pores with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116, 260-262 and Claim 1.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the polymer as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 36 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises a polypropylene polyethylene block copolymer.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the polyolefin comprises a polypropylene polyethylene block copolymer with pores with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116, 260-262 and Claim 1.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the polymer as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 37 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises metallocene polyethylene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polymer over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any similar polymer as taught by Carroll (‘698) and Zhang (‘486), including the polymer as claimed to provide a tape that is suitable for its intended purpose.
Regarding Claim 38 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a TD tensile strength of at least 225 kg/ cm2.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film has a TD tensile strength of at least 225 kg/cm2 with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 39 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a thickness of from 8 microns to 80 microns.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., para. 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 40 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a TD shrinkage of less than 6.0% at 90 oC and less than 15.0% at 120 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have properties within the very broad range as claimed.
Regarding Claim 41 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film comprises a multi-ply microporous polymer film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 42 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose further comprising a nonwoven material, a woven material, a knit material, or a combination thereof disposed on a side of the microporous polyolefin film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 43 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film is a biaxially oriented microporous polyolefin film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film is a biaxially oriented microporous polyolefin film with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 44 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein
Regarding Claim 44 Carroll (‘698) teaches a seam tape comprising: a microporous, dry-stretched, polyolefin film including a plurality of pores (See para. 35.), however, fails to expressly disclose wherein the microporous polyolefin film has a JIS Gurley of 100 seconds or less; and an optional adhesive disposed on one side of the microporous polyolefin film, and wherein the microporous polyolefin film has a porosity of from 40% to 90%, a JIS Gurley of less than 100, a mean flow pore diameter of at least 0.04 microns, and an Aquapore size of at least 0.06 microns,
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the porosity is from 20% to 80% wherein the pores are round with relatively high strength as opposed to other films where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding the other properties it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 48 Carroll (‘698) teaches a seam tape comprising: a microporous, dry-stretched, polyolefin film including a plurality of pores (See para. 35.), wherein the pores have an average pore size of from 0.03 microns to 0.50 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.), however, fails to expressly disclose wherein a seam tape adapted to prevent leakage through holes made in a seam during stitching, comprising: a microporous, dry-stretched, polyolefin film including a plurality of pores having a substantially round shape, wherein the polyolefin film has a melt temperature from 80 oC to 175 oC; and an adhesive disposed on one side of the microporous polyolefin film, wherein the adhesive comprises one or more polyolefins; and wherein the plurality of pores have an average pore size of from 0.03 microns to 0.50 microns; and wherein the microporous polyolefin film has a porosity of from 20% to 80% and a TD tensile strength of at least 175 kg/cm cm2.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the porosity is from 20% to 80% wherein the pores are round with relatively high strength as opposed to other films where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.), wherein the microporous polyolefin film has a TD tensile strength of at least 175 kg/cm2 with relatively high strength as opposed to other films that where the pores are slits (See Abs. paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding the melt temperature, it would have been obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 49 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film exhibits a ratio of machine direction tensile strength to transverse direction tensile strength of from 0.5 to 5.0.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film exhibits a ratio of machine direction tensile strength to transverse direction tensile strength of from 0.5 to 5.0 with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 50 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the plurality of pores have an aspect ratio of from 0.75 to 1.25.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the pores are round with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).  It is clear that round circles have a constant diameter, thus, an aspect ratio of 1.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 51 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 80 oC to less than 150 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 52 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 80 oC to 120 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 53 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film has a melt temperature of from 155 oC to 175 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the polyolefin material as used by Carroll (‘698) and Zhang (‘486) is the same as claimed that it would have a melt temperature within the very broad temperature range as claimed.
Regarding Claim 54 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises polypropylene, polyethylene, or a combination thereof.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the polyolefin comprises impact copolymer polypropylene with pores with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116, 260-262 and Claim 1.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the polymer as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 55 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises impact copolymer polypropylene.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the polyolefin comprises impact copolymer polypropylene with pores with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116, 260-262 and Claim 1.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the polymer as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 56 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises a polypropylene polyethylene block copolymer.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the polyolefin comprises a polypropylene polyethylene block copolymer with pores with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116, 260-262 and Claim 1.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the polymer as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 57 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the polyolefin film comprises metallocene polyethylene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of polymer over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any similar polymer as taught by Carroll (‘698) and Zhang (‘486), including the polymer as claimed to provide a tape that is suitable for its intended purpose.
Regarding Claim 58 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a porosity of from 40% to 90%, a JIS Gurley of less than 100, a mean flow pore diameter of at least 0.04 microns, and an Aquapore size of at least 0.06 microns.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 59 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a TD tensile strength of at least 225 kg/ cm2.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film has a TD tensile strength of at least 175 kg/cm2 with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 19, 54, 115-116 and Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 60 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a thickness of from 8 microns to 80 microns.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., para. 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 61 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film has a TD shrinkage of less than 6.0% at 90 oC and less than 15.0% at 120 oC.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film having the profile as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 62 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film comprises a multi-ply microporous polymer film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 63 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose further comprising a nonwoven material, a woven material, a knit material, or a combination thereof disposed on a side of the microporous polyolefin film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film has a thickness of 8 microns to 80 microns with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Regarding Claim 64 Carroll (‘698) teaches a seam tape discussed above, however, fails to expressly disclose wherein the microporous polyolefin film is a biaxially oriented microporous polyolefin film.
Zhang (‘486) teaches a film similar to the film taught by Carroll (‘698) wherein the microporous polyolefin film is a multi-ply microporous polymer film is a biaxially oriented microporous polyolefin film with relatively high strength as opposed to other films that where the pores are slits (See Abs., paras. 74+, 130+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a film as taught by Zhang (‘486) in Carroll (‘698) to provide a film structure that is relatively strong compared to other films with similar porosity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
November 23, 2022